BELCHER, Judge.
The conviction is for the unlawful possession of policy paraphernalia in violation of Sec. 2 of Art. 642c, Vernon’s Ann. P.C.; the punishment, 30 days in jail.
While pursuing appellant, three police officers of the city of Houston saw him drive an automobile in excess of 70 miles per hour on a public highway in the city of Houston and continue along said highway and across the city’s boundary for a short distance to where he stopped. Because of their speed and traffic conditions, the officers were unable to stop where the appellant had stopped, but as soon as they could, returned to appellant’s car. As the officers proceeded on foot toward appellant, he drove away but stopped when one of the officers fired his pistol.
*83A search by the officers of the appellant resulted in the finding of policy plays, report sheets and $72.18 in a paper bag.
Testimony was offered that the policy plays were designed and adaptable for use in a policy game; and that they were not possessed by the appellant for evidence purposes.
Appellant did not testify or offer any evidence in his behalf.
The evidence is sufficient to support the conviction.
The complaint of the search does not show error because the officers observed the appellant violating a traffic law which authorized his arrest and search. Minor v. State, 153 Texas Cr. Rep. 242, 219 S.W. 2d 467; Soileau v. State, 156 Texas Cr. Rep. 544, 244 S.W. 2d 224; Ybarra v. State 160 Texas Cr. Rep. 487, 272 S.W. 2d 374; Richardson v. State, 163 Texas Cr. Rep. 585, 294 S.W. 2d 844.
Error is urged because of the admission in evidence of an ordinance of the city of Houston.
There is no ordinance of said city shown in the record, hence the contention cannot be appraised.
In the absence of the showing of certain report sheets in the record, the complaint of their admission in evidence cannot be considered.
The other contentions urged by appellant have been carefully considered and they do not show error.
The judgment is affirmed.
Opinion approved by the Court.